UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7308



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RENANTE BONITO QUERUBIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:04-cr-00002)


Submitted:   December 20, 2007         Decided:     December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Renante Bonito Querubin, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Renante Bonito Querubin appeals the district court’s

order denying his motion for copies of trial transcripts and

related documents for preparation of his 28 U.S.C. § 2255 (2000)

motion.   We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

this appeal for the reasons stated by the district court.             United

States v. Querubin, No. 2:04-cr-00002 (E.D. Va. filed Aug. 16, 2007

& entered Aug. 17, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -